Citation Nr: 0007149	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-14 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for unspecified 
symptoms as a chronic disability resulting from an 
undiagnosed illness.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from May 1990 through April 1993.  The veteran's DD-214 
indicates that decorations awarded included, in part, a 
Southwest Asia Service Medal with 3 Bronze Stars and a Kuwait 
Liberation Medal.  
 
In July 1994, the RO denied the veteran's claims for service 
connection for numerous disorders.  In pertinent part, the RO 
denied the veteran's claim for service connection for a 
psychiatric disorder, to include PTSD.  The RO indicated that 
the denial was based on the fact that the veteran's 
psychiatric symptoms were not shown to be due to service, and 
the fact that the veteran was never diagnosed with PTSD.  
While the veteran submitted a Notice of Disagreement (NOD) 
and was sent a Statement of the Case (SOC), she failed to 
file a substantive appeal, and that decision became final.

In an April 1998 decision, the RO apparently determined that 
new and material evidence had been submitted that was 
sufficient to reopen the veteran's claim for service 
connection for PTSD.  The Board agrees, noting that the July 
1997 VA outpatient treatment examination included a diagnosis 
of PTSD.  By the April 1998 decision, the RO reopened and 
then denied the veteran's claim with respect to service 
connection for PTSD, on the basis that the claim was not 
well-grounded.  The veteran timely appealed this decision, 
and the issue of entitlement to service connection for PTSD 
is now before the Board of Veterans' Appeals (Board), for 
appellate review.        

This case is also now before the Board on appeal from the 
April 1998 RO rating decision which, in pertinent part, 
denied the veteran's claim seeking service connection for 
what the veteran claimed was "Persian Gulf War syndrome."  
While the RO denied service connection for "Persian Gulf War 
syndrome," the Board has seen fit to recharacterize the 
issue, as stated above, to comport with 38 C.F.R. § 3.317, 
which pertains to compensation for undiagnosed illnesses.  

Additionally, the Board notes that the veteran has attempted 
to appeal an issue that was never actually decided by the RO.  
Adjudication of the issue regarding entitlement to service 
connection for a left wrist disorder was deferred by the RO 
in April 1998.  Such was noted in the statement of the case.  
As this issue has not yet been decided by the agency of 
original jurisdiction, and has not otherwise been developed 
for appellate review, the Board cannot review it on appeal.  
The RO should proceed with action deemed appropriate and 
address this issue when adequately developed. 

The representative has raised a claim for service connection 
for a psychiatric disorder on a secondary basis, under 
38 C.F.R. § 3.310 (1999), as being proximately due to the 
veteran's service-connected back disorder.  This matter also 
has not been developed for appellate review and is referred 
to the attention of the RO for appropriate action.  

The issue of service connection for PTSD, is addressed in the 
Remand portion of this decision.


FINDINGS OF FACT

1.  In July 1994, the RO denied the appellant's claim for 
service connection for a psychiatric disorder, to include 
PTSD.  The veteran did not perfect an appeal and the decision 
was final.

2.  Since the July 1994 decision, the Board finds that new 
and material evidence has been associated with the claims 
folder which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for entitlement to service connection for 
PTSD. 

3.  The claim for service connection for PTSD is plausible.

4.  The appellant had active military service in the 
Southwest Asia theater of operations during the Gulf War; the 
veteran's allegation that she currently has unspecified 
symptoms, which are related to an undiagnosed illness, is not 
supported by any medical evidence that would render the claim 
plausible.


CONCLUSIONS OF LAW

1.  The evidence submitted since the July 1994 RO denial of 
service connection for PTSD is new and material; thus, the 
claim for service connection is reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.156, 
20.1103 (1999).

2.  The claim of service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  

3.  The claim of entitlement to service connection for 
unspecified symptoms, as a chronic disability resulting from 
an undiagnosed illness, is not well grounded.  38 U.S.C.A. 
§§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Undiagnosed Illness Claim

I.  Facts

The file contains no examination performed prior to entrance 
into active duty.  Review of the veteran's service medical 
records reveals that the veteran was treated during service 
for numerous complaints resulting in various diagnoses.  On a 
May 1992 periodic examination, the veteran was evaluated as 
normal except for findings of tenderness around the insertion 
of the plantar fascia and right ankle mild laxity to stress 
testing.  On her report of medical history, the veteran 
checked "yes" for prior problems with ear/nose/throat 
trouble, adverse reaction to serum, drug, or medication, VD, 
and foot trouble.  A physician's notes indicated that the 
veteran had recurrent streptococcal tonsillitis; adverse 
reactions to certain vaccines; VD; and foot trouble including 
chronic pain in the area of the arches.  No service medical 
records on file indicates that the veteran had ever suffered 
from symptoms of an undiagnosed illness.  The file contains 
no examination prior to separation from service.  An April 
1993 memorandum regarding the veteran's medical examination 
for transition/retirement indicated that the veteran had 
elected not to undergo medical examination before the 
transition date.  A service physician indicated that the 
veteran's records were reviewed and that a medical 
examination for transition was not required.

In May 1993, the veteran submitted a claim for service 
connection for various disorders including: neck, shoulder, 
lumbar scoliosis, and back pain secondary to an inservice 
motor vehicle accident; chronic recurrent pain; recurrent 
bronchitis; bilateral shin splints; scar to the left lower 
lip; chronic recurrent UTI's /vaginitis; irregular menses; a 
history of syphilis with recurrence; and PTSD.  

On VA examination in June 1994, diagnoses included whiplash 
neck injury, lumbosacral strain, and right shoulder sprain 
secondary to a 1992 motor vehicle accident; plastic surgery 
to correct electrical burn scar resulting from a childhood 
accident; and history of latent syphilis, status post 
penicillin treatment. 

In a July 1994 decision, the RO denied each of the veteran's 
claims for entitlement to service connection.  The veteran 
did not appeal, and the decision with regard to these issues 
became final.   

In March 1995, medical treatment records were submitted from 
the VA facility at Oakland Park, Florida.  Aside from 
gynecological (GYN) problems identified as "healthcare 
maintenance," VA outpatient treatment records from the 
Oakland Park facility indicate that the veteran had treatment 
for the following: venereal warts (October 1993); microscopic 
hematuria (October 1993); yeast infection (November 1993); 
osteoarthritis and degenerative joint disease of the spine 
(January 1994); inflammatory atypia (January 1994); acute 
abdomen (February 1994); kidney infection (February 1994); 
tubal pregnancy (February 1994); acute tonsillitis (May 
1994); chronic endocervicitis (July 1994); mild UTI (urinary 
tract infection) (July 1994); degenerative joint disease 
lumbar spine (July 1994); vaginal gardenilla, yeast (October 
1994); right shoulder pain (October 1994); degenerative joint 
disease low back (January 1995); acne vulgaris (January 
1995); complaints of headaches since Gulf War (February 
1995); adjustment disorder with depressed mood/depression 
(March 1995); adjustment reaction (March 1995); and dysthymic 
disorder (March 1995).   

On VA examination in May 1995, it was noted that the veteran 
had a history of GYN problems and kidney problems during 
service.  A history of lumbar strain and right shoulder 
complaints due to a 1992 motor vehicle accident was also 
noted.  

Records from St. Mary's Hospital showed treatment for nausea 
and vomiting in May 1995.  Records from Plantation General 
Hospital indicate that the veteran was treated for complaints 
of abdominal pain diagnosed as gastroenteritis in May 1996.  
Additional records from St. Mary's Hospital diagnose acute 
pelvic pain of unknown etiology in May 1996.

Medical records from the West Boca Raton Medical Center show 
that the veteran had treatment for gastroenteritis in April 
1996 and for acute bronchitis, nausea, and vomiting in 
November 1996.  The November 1996 record also indicated that 
the veteran had a history of a ruptured ovarian cyst.

In June 1997, the veteran submitted a claim for service 
connection for Gulf War Syndrome.  With that claim she also 
asserted claims for service connection for a left wrist 
disorder, a cervical spine disorder, low back/lumbar spine 
disorder, and PTSD.  

In July 1997, the VA sent the veteran a letter asking, among 
other things, that she specify the symptoms or disabilities 
that she is claiming as undiagnosed illness or as a result of 
environmental hazard.   

On mental health examination performed by the VA in July 
1997, it was noted that the veteran reported that she had 
been suffering multiple health problems since the Gulf War.  
It was noted that since 1992 the veteran had reported 
problems including: resistant yeast infections, irregular 
menses, headaches, vomiting, flu-like symptoms, kidney 
problems, muscle spasms, ruptured ovarian cyst, exhaustion, 
and a (gastrointestinal) GI problem that has caused her to 
lose 15 pounds.  The diagnosis included PTSD, status post 
motor vehicle accident with associated pain, a ruptured 
ovarian cyst, GI problems, and a possible thyroid problem.   

On a December 1997 VA examination of the joints it was noted 
that the veteran had back and neck pain secondary to a motor 
vehicle accident, and that she had left wrist pain ever since 
the summer of 1996.  The diagnoses included chronic neck 
pain, chronic back pain, and chronic left wrist pain without 
clinical evidence of tendinitis or carpal tunnel syndrome.  

In April 1998, the RO denied the veteran's claim for service 
connection for Gulf War Syndrome.  By this decision, the RO 
also granted service connection for a low back disorder and a 
disorder of the cervical spine.  

In a September 1998 statement, the veteran's service 
representative asserted that post-service medical records 
concerning Gulf War syndrome included: a May 1995 record from 
St. Mary's Hospital indicating that the veteran was admitted 
with complaints of nausea, diagnosed as a viral type illness; 
a May 1996 hospital report from St. Mary's indicating that 
the veteran was diagnosed with pelvic pain of unknown 
etiology; and hospitalization reports from April and November 
1996 which disclose that the veteran was admitted with 
complaints of nausea, vomiting, headaches, and chest pain. 


II.  Analysis

Initially, the Board notes that the veteran has claimed that 
she is entitled to service connection for "Persian Gulf War 
syndrome".  As stated in the introduction, and for reasons 
explained below, the Board has recharacterized the issue as 
entitlement to service connection for unspecified symptoms as 
a chronic disability resulting from an undiagnosed illness.  
While the veteran failed to respond to a letter from the VA 
that specifically requested she specify the symptoms or 
disabilities she is claiming as undiagnosed illness, it is 
not prejudicial to the veteran for the Board to broadly infer 
that she is asserting a claim for any symptoms that could be 
manifestations of a chronic disability due to an undiagnosed 
illness.  

Upon enactment of the Persian Gulf War Veterans' Benefits 
Act, title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to title 38, United States Code.  
38 U.S.C.A. § 1117 authorizes VA to compensate any Persian 
Gulf War veteran suffering from a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a specified presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.

To implement the Persian Gulf War Veterans' Benefits Act, VA 
added a regulation, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides 
as follows-

(a) (1)  Except as provided in paragraph (c) of this 
section, VA shall pay compensation in accordance with 
chapter 11 of title 38, United States Code, to a Persian 
Gulf veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of this section, provided 
that such disability:

(i)  became manifest either during active military, 
naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 
31, 2001; and

(ii)	by history, physical examination, and 
laboratory tests cannot be attributed to any known 
clinical diagnosis.

(2)  For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-
medical indicators that are capable of independent 
verification. 

(3)  For purposes of this section, disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and 
worsening over a 6-month period will be considered 
chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. 

(4)  A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a 
disease or injury in which the functions affected, 
anatomical localization, or symptomatology are similar. 

(5)  A disability referred to in this section shall be 
considered service connected for purposes of all laws of 
the United States. 

(b)  For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: 

(1)  fatigue 
(2)  signs or symptoms involving skin 
(3)  headache 
(4)  muscle pain 
(5)  joint pain 
(6)  neurologic signs or symptoms 
(7)  neuropsychological signs or symptoms 
(8)  signs or symptoms involving the respiratory system 
(upper or lower) 
(9)  sleep disturbances 
(10)  gastrointestinal signs or symptoms 
(11)  cardiovascular signs or symptoms 
(12)  abnormal weight loss 
(13)  menstrual disorders. 

(c)  Compensation shall not be paid under this section:

(1)  if there is affirmative evidence that an 
undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or

(2)  if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's 
most recent departure from active duty in the Southwest 
Asia theater of operations during the Persian Gulf War 
and the onset of the illness; or

(3)  if there is affirmative evidence that the illness 
is the result of the veteran's own willful misconduct or 
the abuse of alcohol or drugs. 

(d)  For purposes of this section:

(1)  the term "Persian Gulf veteran" means a veteran 
who served on active military, naval, or air service in 
the Southwest Asia theater of operations during the 
Persian Gulf War.

(2)  the Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1999).

The United States Court of Appeals for Veterans Claims 
(formerly known as the Court of Veterans Appeals, prior to 
March 1, 1999) (herinafter "the Court") has held that any 
claimant for benefits administered by VA has the burden of 
submitting evidence sufficient to justify a belief that the 
claim is well grounded.  If that burden is met, then the 
Secretary of Veterans Affairs has the duty to assist the 
claimant in developing additional evidence pertaining to the 
claim.  38 U.S.C. § 5107(a); see Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990); Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).  If that burden is not met, the statutory duty to 
assist does not attach.  Anderson v. Brown, 9 Vet. App. 542, 
546 (1996).  Indeed, if the claim is not well grounded, the 
Board is without jurisdiction to adjudicate it.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  Further, the Court has 
made it clear that it is error for the Board to address the 
merits of a claim that is not well grounded.  Epps v. Brown, 
9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  More recently, the Court 
issued a decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  Thus, the threshold question in 
any case is whether the claimant has presented a claim which 
is well grounded.

Well-established judicial caselaw mandates that, for a 
service-connection claim to be well grounded, there must be 
medical evidence of current disability, lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service, and medical evidence of a nexus (i.e., a link or 
a connection) between the injury or disease in service and 
the current disability.  See Winters v. West, 12 Vet. 
App. 203, 207-209 (1999) (en banc); Epps, supra; Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  

A well grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99.

With respect to the second and fourth elements, evidence that 
the illness is "undiagnosed" may consist of evidence that 
the illness cannot be attributed to any known diagnosis or, 
at minimum, evidence that the illness has not been attributed 
to a known diagnosis by physicians providing treatment or 
examination.  The type of evidence necessary to establish a 
well-grounded claim as to each of these elements may depend 
upon the nature and circumstances of the particular claim.  
Medical evidence would ordinarily be required to satisfy the 
fourth element, although lay evidence may be sufficient in 
cases where the nexus between the chronic disability and the 
undiagnosed illness is capable of lay observation.  

For purposes of the second and third elements, the 
manifestation of one or more signs or symptoms of undiagnosed 
illness or objective indications of chronic disability may be 
established by lay evidence if the claimed signs or symptoms, 
or the claimed indications, respectively, are of a type which 
would ordinarily be susceptible to identification by lay 
persons.  If the claimed signs or symptoms of undiagnosed 
illness or the claimed indications of chronic disability are 
of a type which would ordinarily require the exercise of 
medical expertise for their identification, then medical 
evidence would be required to establish a well-grounded 
claim.  With respect to the third element, a veteran's own 
testimony may be considered sufficient evidence of objective 
indications of chronic disability, for purposes of a well 
grounded claim, if the testimony relates to non-medical 
indicators of disability within the veteran's competence and 
the indicators are capable of verification from independent 
sources.  

As an initial matter, the Board notes that the DD Form 214 
reflects that the veteran received the Southwest Asia Service 
Medal and the Kuwait Liberation Medal.  It also reflects that 
the veteran had over one year of foreign active duty.  Based 
on this evidence and for purposes of analysis under 38 C.F.R. 
§ 3.317 (1999), the Board finds that the veteran had active 
military service in the Southwest Asia theater of operations 
during the Gulf War.

While the veteran has met the first element by nature of her 
active service in the Gulf, under the above legal criteria, 
it does not appear that her claim for service connection with 
regard to any unspecified symptom can meet all three of the 
other elements to be considered well grounded, pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, and VAOPGCPREC 4-
99.  

Specifically, the veteran has submitted very little in the 
way of evidence which indicates she has manifestations of an 
undiagnosed illness.  The Board notes that upon the 
definitive diagnosis of a concrete disability, the 
applicability of the special provisions for Persian Gulf War 
benefits ceases.  The General Counsel has stated that 
"evidence of a nexus between the chronic disability and the 
undiagnosed illness is an essential element of a well-
grounded claim under section 1117."  See VAOPGCPREC 4-99, 
supra, at para. 12.  Moreover, the governing regulation 
clearly provides that compensation is payable only for 
chronic disability which, "by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii) (1998).

Here, nearly all of the symptoms that were noted in medical 
records over the years, found by objective examination in 
1997, or listed by the veteran's representative in the 
September 1998 statement are attributable to an identifiable 
disability.  Back and neck pains were service-connected after 
they were linked to an inservice motor vehicle accident in 
1992.  The veteran herself related her left wrist pain to an 
incident in 1996, and not to service in the Persian Gulf.  
Additionally, flu-like symptoms including nausea and vomiting 
have been tied to various identifiable causes including 
gastroenteritis and viral type illness.  GYN symptoms have 
also been specifically diagnosed over the years as the result 
of venereal warts, yeast infections, endocervicitis, tubal 
pregnancy, etc.  Medical records on file show that most of 
the veteran's symptoms were attributed to one of these 
disorders or to other such diagnosed disorders listed in the 
facts reported above.  The Board notes that even if these 
infrequently noted symptoms were evidence of a chronic 
disability, there has been no evidence submitted of a nexus 
between these reported symptoms and any chronic undiagnosed 
illness.

After careful review of the file, the Board finds only two 
cases where symptoms were reported that were not linked to a 
specific disorder.  In February 1995, the veteran reported 
headaches since service, and in May 1996, the veteran was 
diagnosed with "acute pelvic pain of unknown etiology".  
While these may be manifestations of an illness that was not 
diagnosed in 1995 or 1996, the record does not show that 
either symptom is an objective indication of chronic 
disability.  The Board notes that the pelvic pain was 
specifically described as acute and not chronic.  
Furthermore, while the pelvic pain was found to be of unknown 
etiology, it was not seen again on any subsequent medical 
record.  As such, it does not appear to be chronic.  
Similarly, while headaches were noted in February 1995, they 
were not shown by objective medical evidence in any 
subsequent examination.  The Board notes that even if the 
headaches were evidence of a chronic disability, there has 
been no evidence submitted of a nexus between subjective 
symptoms of headaches and any chronic undiagnosed illness

Therefore, since the veteran's unspecified symptoms have not 
been shown to be both manifestations of one or more signs or 
symptoms of undiagnosed illness, and  objective indications 
of chronic disability, the veteran's claim concerning service 
connection for unspecified symptoms, as manifestations of an 
undiagnosed illness, is not well grounded.

Although the General Counsel has noted that in some 
circumstances the relationship between symptoms and a current 
disability is capable of proof by lay evidence alone, this is 
not such a circumstance.  The Board does not find anything in 
the claims file which would indicate that the veteran, who is 
not a medical professional, is capable of providing a nexus 
opinion relating her reported symptoms to an undiagnosed 
illness, as opposed to a clinically diagnosed condition.  
Thus, the veteran's claim concerning service connection 
unspecified symptoms as a chronic disability resulting from 
an undiagnosed illness, is not well grounded.


PTSD

As noted in the introduction, and in the finding of facts and 
conclusion of law, the veteran's initial claim for service 
connection for PTSD was denied in July 1994.  Finding a July 
1997 VA diagnosis of PTSD to be new and material evidence, 
the veteran's claim was reopened and denied in April 1998.  
This appeal ensued.
 
The Board concurs with the finding that the newly submitted 
evidence is new and material, because the diagnosis of PTSD 
is so significant that it must be considered.  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1999). 

As the veteran's claim has been reopened, the Board must now 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Elkins v. West, 12 Vet. App. 209 (1999).

The Board notes that the veteran's service medical records 
reveal no complaints or findings indicative of chronic 
psychiatric problems during service.  The Board does note 
that the veteran was diagnosed with "other life circumstance 
problem" after being seen in psychiatry in August 1992 for 
feeling very "stressed out".  The file contains no other 
service medical records indicating the presence of an ongoing 
disorder.  The Board observes that, since separation from 
service, the veteran has been diagnosed with numerous 
disorders, including depression, dysthymic disorder, 
adjustment reaction and, since the last final decision, PTSD.  
It is noteworthy, however, that the impression of PTSD, made 
at the time of outpatient evaluation in July 1997, was made 
by a "psychology intern," whose medical training and 
qualifications to render such an opinion are unknown.  
Nonetheless, the claim for service connection for PTSD is a 
plausible claim, and it is considered to be well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, she 
has presented a claim which is not inherently implausible.  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for unspecified symptoms, as a chronic 
disability resulting from an undiagnosed illness, is denied.

New and material evidence having been submitted, the claim 
for service connection is reopened and found to be well 
grounded.  To this extent, the appeal is allowed.


REMAND

VA has a duty to assist in the development of a well grounded 
claim.  38 U.S.C.A. § 5107(a).  

In June 1997, when the veteran filed her reopened claim for 
service connection for PTSD, 38 C.F.R. § 3.304(f), the 
applicable regulation, provided, in pertinent part, as 
follows:

Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.

That regulation was recently amended and now provides, in 
pertinent part:

Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes that the veteran engaged in 
combat with the enemy and the claimed 
stressor is related to that combat, in 
the absence of clear and convincing 
evidence to the contrary, and provided 
that the claimed stressor is consistent 
with the circumstances, conditions, or 
hardships of the veteran's service, the 
veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.

64 Fed. Reg. 32,807 (Jun. 18, 1999).  The amendment 
implements a decision by the Court, Cohen v. Brown, 10 Vet. 
App. 128 (1997), which held that 38 C.F.R. § 3.304(f) did not 
accurately reflect the law of the governing statute.  The 
effective date of the amendment is March 7, 1997, the date 
the Cohen decision was issued by the Court.

When regulations are changed during the pendency of an 
appeal, the veteran is entitled to a decision on the claim 
under the regulation most favorable thereto.  See Fischer v. 
West, 11 Vet. App. 121, 123 (1998), quoting from Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

A significant difference between the old and new versions of 
the regulation applicable to this case is the reference, in 
the new version, to 38 C.F.R. § 4.125(a).  That related 
section provides that diagnoses of mental disorders must 
conform to the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
(4th ed. 1994), published by the American Psychiatric 
Association, and known as "DSM-IV."  In June 1997, when the 
veteran filed her claim, the revised third edition of the 
Manual, published in 1987 and known as "DSM-III-R," was 
applicable.  See 38 C.F.R. § 4.125 (1996).  The traumatic 
event that will justify the diagnosis of PTSD is described 
differently in each Manual.  The previous description was:

The person has experienced an event that 
is outside the range of usual human 
experience and that would be markedly 
distressing to almost anyone, e.g., 
serious threat to one's life or physical 
integrity; serious threat or harm to 
one's children, spouse , or other close 
relatives and friends; sudden destruction 
of one's home or community; or seeing 
another person who has recently been, or 
is being, seriously injured or killed as 
the result of an accident or physical 
violence.

DSM-III-R, at 250.  The current description of a stressor 
event is:

The person has been exposed to a 
traumatic event in which he experienced, 
witnessed, or was confronted with actual 
or threatened death or serious injury, or 
a threat to the physical integrity of 
self or others and his response to the 
event involved intense fear, horror, or 
helplessness.

DSM-IV, at 424.  In this case, it is not entirely clear which 
events were relied upon by health care providers to diagnose 
PTSD.  Mental health professionals who have diagnosed PTSD 
should specify the events they believe the veteran 
experienced that meet the criteria for the diagnosis under 
either DSM-III-R or DSM-IV.  Once those health care providers 
identify the traumatic events upon which they have relied to 
make the PTSD diagnosis, the RO must determine, in its 
adjudication of the claim, which of those events relate to 
combat.  If the diagnosis is based upon events related to 
combat (as described by the veteran), then the RO must 
determine whether the veteran engaged in combat with the 
enemy.  38 C.F.R. § 3.304(f).

Another significant difference between the old and new 
regulations is the nature of the evidence needed to prove 
that the veteran engaged in combat with the enemy.  The old 
regulation referred to awards and decorations indicative of 
combat, while the new regulation does not contain that 
reference.  The new, seemingly less restrictive, regulation 
is consistent with judicial caselaw and, pursuant thereto, 
the determination as to whether the veteran engaged in combat 
with the enemy must be based on all the evidence of record 
and not just service department evidence regarding awards and 
decorations.  Dizoglio v. Brown, 9 Vet. App. 163(1996); 
Cohen, supra.  In this case, if the PTSD diagnosis is based 
upon events related to combat, then the RO must determine, 
based upon all the evidence of record, whether the veteran 
engaged in combat with the enemy.

Finally, if the stressor events described by the veteran, 
upon which the PTSD diagnosis is based, are not related to 
combat, or if they are related to combat but it is determined 
that the veteran did not engage in combat with the enemy, 
then the events upon which the PTSD diagnosis is based must 
be verified by credible supporting evidence.  38 C.F.R. 
§ 3.304(f).  In other words, if the claimant did not engage 
in combat with the enemy, or claimed stressors are not 
related to combat, then the claimant's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated.  Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio, 
supra.  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.

In the instant case, the veteran has been diagnosed with PTSD 
on a VA outpatient treatment mental health examination in 
July 1997.  The Board is well aware of the fact that this 
single PTSD diagnosis has been complicated by other 
psychiatric diagnoses and, as noted above, was made by a 
psychology intern with unknown qualifications, who did not 
articulate the stressors on which such diagnosis was based.  
While the veteran has asserted that she has had combat 
related experiences in the Persian Gulf, the Board notes that 
the objective evidence of record does not verify that she was 
involved in combat.  Review of the veteran's DD Form 214 
reveals that she served in the Persian Gulf.  Her listed 
awards and decorations are an Army Service Ribbon, an Army 
Lapel Button, a National Defense Service Medal, an Overseas 
Service Ribbon, a Southwest Asia Service Medal with 3 Bronze 
Stars, a Kuwait Liberation Medal, a marksman badge for 
riflery.  Her record of assignments indicates that she served 
two years and eight months as a food service specialist. 

Stressful incidents during service reportedly included being 
near bombing the on enemy line, partaking in gas drills, 
working 13 hours of guard duty, seeing dead bodies, and other 
stresses of war.  The Board notes, however, that none of 
these events has not been verified.  Prior to determining 
whether the veteran has PTSD related to service, it is 
necessary to verify her claimed in-service stressors.  The 
record reflects that the RO has not referred this claim for 
verification of the stressful incidents related by the 
veteran, to the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) (formerly the Environmental Support 
Group).  Accordingly, the Board finds that the RO should 
forward to the USASCRUR comprehensive and detailed 
information regarding the stressful events claimed to have 
been experienced by the veteran during service.  

Although the veteran has provided some information regarding 
the claimed stressors, the RO should make an additional 
request to the veteran for more details prior to forwarding 
this information to USASCRUR.  In so doing, the RO should 
once again request from the veteran a statement containing as 
much detail as possible regarding the stressors to which she 
was exposed during service.  The veteran should be asked to 
provide specific details of the claimed stressful events 
during service, such as dates, locations, detailed 
descriptions of the events, her service units at the time of 
the stressors, and the duty assignments, names and any other 
identifying information concerning other individuals involved 
in the stressor events.  The veteran should be notified that 
this information is critical to the attempted verification of 
her claimed stressors.  The RO should then specifically 
summarize any information obtained from the veteran pursuant 
to this remand and also all information previously obtained, 
and this information, as well as copies of the veteran's DD 
Form 214s and DA Form 20s, should be forwarded to the 
USASCRUR for verification of her claimed stressors.  
Specifically requested should be unit histories regarding the 
veteran's assigned units during her service in the Persian 
Gulf.  It should be requested whether it can be verified that 
the veteran ever dealt with dead bodies or was in the 
proximity of bombing on enemy lines.
 
In West v. Brown, 7 Vet. App. 70 (1994), the Court elaborated 
on the analysis in its decision in Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  In Zarycki, the Court had held that, in 
addition to demonstrating the existence of one or more 
stressors, the facts must also establish that any such 
stressful event was sufficient to give rise to PTSD.  In 
West, the Court held that the sufficiency of the stressor is 
a medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held, in West, 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes where the examiners had relied, in pertinent part, 
upon events whose existence had been rejected by VA 
adjudication personnel.

Based upon the holdings in Zarycki and West, it appears that, 
consistent with our discussion above, in approaching a claim 
for service connection for PTSD, the question of the 
existence of an event claimed as a recognizable stressor must 
be resolved by adjudication personnel.  If the adjudicators 
conclude that the record establishes the existence of such a 
stressor or stressors, then, and only then, the case should 
be referred for a medical examination to determine the 
sufficiency of the stressor(s) and whether the remaining 
elements required to support the diagnosis of PTSD have been 
met.  In such a referral, the adjudicators should specify to 
the examiner precisely what stressors have been accepted as 
established by the record, and the medical examiner must be 
instructed that only those events may be considered in 
determining whether stressors to which the veteran was 
exposed during service were of sufficient severity as to have 
resulted in current psychiatric symptoms.

In other words, if the adjudicators determine that the 
existence of an alleged stressor or stressors in service is 
not established by the record, a medical examination to 
determine whether there is a diagnosis of PTSD due to service 
would be pointless.  Likewise, if the examiner renders a 
diagnosis of PTSD that is not clearly based upon stressors in 
service whose existence the adjudicators have accepted, the 
examination would be inadequate for rating purposes.  See 
Cohen, supra, 10 Vet. App. at 145 (holding that "[a]n 
opinion by a mental health professional based on a post-
service examination of the veteran cannot be used to 
establish the occurrence of the stressor").

In view of the foregoing, it is the Board's judgment that the 
RO should obtain additional information from the veteran 
regarding her alleged in-service stressors.  The RO should 
then forward all available information to the USASCRUR for an 
attempt at verification of the stressors.  If indicated, 
i.e., in the event that the USASCRUR response documents one 
or more verified stressors, the RO should specifically 
request that the examiner performing the VA psychiatric 
examination either confirm or reject the PTSD diagnosis in 
light of such stressor evidence.

The record also reflects that the veteran may be receiving 
ongoing psychiatric treatment, and that copies of clinical 
records of recent treatment have not been associated with the 
claims file.  Specifically noted in this regard is the lack 
of any records of psychiatric treatment since 1997.  These 
records and any ongoing treatment records should be obtained.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

We wish to emphasize that, "[t]he duty to assist in the 
development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Clearly, therefore, it is incumbent upon the veteran to 
cooperate in any way that would facilitate the RO's efforts 
in developing this claim, to include providing specific 
stressor information, and reporting for an examination if the 
RO determines it is necessary.

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claim, the issue of service 
connection for PTSD is remanded to the RO for the following 
action:

1.  The RO should take appropriate action 
to contact the veteran and determine 
whether she has any additional 
information or evidence to present in 
support of her claim of service 
connection for PTSD.  The veteran should 
also be requested to submit the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
VA and non-VA, who have treated her for 
symptoms of her psychiatric disorder 
since service.  When the veteran 
responds, and provides any necessary 
authorizations, the named health care 
providers should be contacted and asked 
to provide copies of all clinical records 
documenting their treatment, which are 
not already in the claims folder.  
Specifically noted in this regard are 
records of psychiatric treatment since 
1997.

2.  The RO should request from the 
veteran a comprehensive statement, 
containing as much detail as possible, 
regarding the stressors to which she 
alleges she was exposed in service, to 
include the events surrounding the 
reported incidents involving dead bodies, 
bombing, and stressful guard duty.  The 
veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
places, detailed descriptions of events, 
and identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment, etc.  The veteran is 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events, and that she 
must be as specific as possible because, 
without such details, an adequate search 
for verifying information cannot be 
conducted. 

3.  Regardless of the veteran's response, 
the RO should then review the entire 
file, including the veteran's previous 
statements of stressors and any 
additional information submitted by her 
or otherwise obtained pursuant to this 
remand, and prepare a summary of all the 
claimed stressors.  This summary, 
together with a copy of the veteran's DD 
Form 214 and DA Form 20, or equivalent, 
and all associated documents, should be 
sent to the United States Armed Services 
Center for Research of Unit Records, 7798 
Cissna Road, Springfield, Virginia 22150.  
USASCRUR should be requested to provide 
any information that might corroborate 
the veteran's alleged stressors. 

4.  The RO should then schedule the 
veteran for a VA psychiatric examination 
in order to determine her current 
neuropsychiatric diagnosis or diagnoses, 
if any.  All necessary special studies or 
tests, to include psychological testing 
and evaluation, such as the Mississippi 
Scale for Combat-Related Post-Traumatic 
Stress Disorders, should be accomplished.  
The claims folder must be made available 
to the examiner for review in connection 
with the examination.  In determining 
whether the veteran experienced an 
inservice stressor that may be related to 
any diagnosed disorder, the examiner is 
hereby notified that only the verified 
history detailed in the reports provided 
by USASCRUR and/or the RO may be relied 
upon.  Based on his/her review of the 
case, the examiner should express an 
opinion, if possible, as to the medical 
probability that any currently 
demonstrated disorder is etiologically 
related to the veteran's service or her 
service-connected disorders.  If PTSD is 
diagnosed, then the examiner should 
specify which verified incident(s) led to 
the development or aggravation of this 
disorder.  At the conclusion of the 
evaluation, the examiner should enter a 
full multiaxial evaluation, including a 
score on the Global Assessment of 
Functioning (GAF) Scale on Axis V, with 
an explanation of the import of that 
score.

5.  After the development requested above 
has been completed to the extent possible 
and any other development deemed 
necessary has been completed, the RO 
should again review the veteran's claim, 
considering the issue of whether service 
connection is warranted for PTSD on the 
basis of all the evidence, both old and 
new.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until she is informed, but she has the right 
to submit additional evidence and argument on the matter or 
matters that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 


